Citation Nr: 0319277	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  98-14 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for fatigue as a chronic 
disability resulting from an undaignosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







REMAND

In July 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the medical records from each 
health care provider and employer identified 
included ALL treatment records of the 
veteran's Syracuse, Buffalo, and Oswego VA 
medical centers (VAMCs).

2.  After associating with the record all 
evidence obtained in connection with the above 
development, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA neurological 
examination by an examiner who has not 
previously examined the veteran, if possible.
a.  The examiner, prior to conducting the 
examination of the veteran, must review the 
claim's folder and must state that he/she did 
so prior to examining the veteran. 
b.  Thereafter, the examiner should 
elicit from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.
c.  All relevant testing should be 
accomplished.
d.  Thereafter, the examiner should 
provide an opinion as to whether the veteran 
has fatigue.  If he does, the examiner should 
determine whether the veteran has objective 
indications of chronic disability that cannot, 
by history, physical examination, or 
laboratory tests, be attributed to any known 
clinical diagnosis and, if so, those objective 
indications should be identified.  
e.  Thereafter, the examiner should give 
an opinion as to the medical probability that 
any currently diagnosed fatigue is due to an 
undiagnosed illness caused by the veteran's 
service in the Persian Gulf as opposed to some 
other known disability.  
f.  If it is determined that there is no 
current disability, no chronic disability, a 
diagnosis of a specific disease process 
causing the disability, or an opinion that the 
disability was not caused by the veteran's 
service in the Persian Gulf, the examiner 
should expressly say so and provide detailed 
reasons for such opinions.  
g.  If the examiner concludes that the 
veteran's fatigue is due to an undiagnosed 
illness, he/she should given an opinion as to 
whether the veteran's adverse symptomology 
equates to the criteria for a compensable 10 
percent rating under 38 C.F.R. §§ 4.71a, 
4.88a, 4.88b, Diagnostic Code 6354 (chronic 
fatigue syndrome) (2001).  (Specifically, 
Diagnostic Code 6354 provides a compensable 10 
percent rating when it wax and wane but result 
in periods of incapacitation of at least one 
but less than two weeks total duration per 
year, or; symptoms controlled by continuous 
medication.)
h.  A legible report of examination must 
be associated with the record and must include 
all examination findings, along with the 
complete rationale for each opinion expressed 
and conclusion reached.

3.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





